      Case 19-13287     Doc 56     Filed 03/01/21 Entered 03/01/21 12:11:08      Desc Main
                                     Document     Page 1 of 9
Form G-3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

   In re:

   James Cosmano,                        Case No. 19-13287

   Debtor


                                    NOTICE OF MOTION

   TO: See attached service list

            PLEASE TAKE NOTICE that on 3/8/21, at 9:30 a.m., I will appear before the

    Honorable Chief Judge A. Benjamin Goldgar, or any judge sitting in that judge’s

    place, in courtroom 642 in the Dirksen United States Courthouse, 219 South

    Dearborn Street, Chicago, Illinois, and present the Motion of Debtor James Cosmano

   To Avoid Judicial Lien on 450 E. Waterside Drive, Unit 1301, Chicago, IL. The Meeting

    ID: 161 500 0972 passcode: 726993.




                                   Debtor: James Cosmano

                                   By: James Cosmano
                                       1900 E. Golf Rd., Suite 950
                                        Schaumburg, Il 60173
                                        847-338-2000
                                       cosmanolaw@yahoo.com
  Case 19-13287      Doc 56    Filed 03/01/21 Entered 03/01/21 12:11:08     Desc Main
                                 Document     Page 2 of 9


                              CERTIFICATE OF SERVICE

       I, James Cosmano, certify under penalty of perjury under the laws of the United

States of America that I served a copy of this notice and the attached motion on each

entity shown on the attached list at the address shown and by the method indicated on

the service list on 3/1//21, before 5 p.m.


                                             James Cosmano
                                             James Cosmano
    Case 19-13287       Doc 56     Filed 03/01/21 Entered 03/01/21 12:11:08   Desc Main
                                     Document     Page 3 of 9




                              ATTACHED SERVICE LIST



     Electronic Service:

•    Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
•    Steven R Radtke sradtke@chillchillradtke.com, sradtke@ecf.axosfs.com
•    Justin R. Storer jstorer@lakelaw.com, bharlow@wfactorlaw.com
•    James M Strandjord james.m.strandjord@usdoj.gov,
     northern.taxcivil@usdoj.gov
•    Timothy R Yueill timothyy@nevellaw.com



     Mail Service:

     Community Loan Servicing, LLC
     Customer Support Department
     4425 Ponce de Leon Boulevard, 5th Floor
     Cora Gables, Fl 33146


     WSFS Bank
     500 Delaware Ave.
     Wilmington, DE 19801
     Case 19-13287        Doc 56Filed 03/01/21 Entered 03/01/21 12:11:08            Desc Main
                                  Document     Page 4 of 9
                     IN THE UNITED STATES BANKRUPTCY COURT
                       THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
                                        )
In re:                                  ) 19-13287
                                        )
James Cosmano,                          ) Honorable A. Benjamin Goldgar
                                        ) Chapter 7
                                        )
         Debtor                         )

MOTION TO AVOID JUDICIAL LIEN ON 450 E. WATERSIDE DRIVE, UNIT 1301,
                         CHICAGO, ILLINOIS

         NOW COMES the Debtor in the above-captioned case, James Cosmano, Pro

Se, to present his MOTION TO AVOID JUDICIAL LIEN ON 450 E. WATERSIDE

DRIVE, UNIT 1301, CHICAGO, ILLINOIS pursuant to 11 U.S.C. section 506(a) and (d)

and in support thereof, states as follows:

   1) This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and

this is a “core proceeding” under 28 U.S.C. 157.

   2) The Debtor filed a petition for relief under Chapter 7 of the United States

Bankruptcy Code on May 8, 2019. (Ex. 1)

   3) On August 13, 2019, pursuant to 11 U.S.C. Sec. 727 the United States Bankruptcy

Court for the Northern District of Illinois, Eastern Division in Case No. 19-13287 granted

Debtor a personal discharge of all debts and obligations including federal tax liability totaling

$6,851,164.49. (Ex. 2).

   4) In his Schedules, Debtor listed as an asset his personal residence located at 450 E.

Waterside Drive, Unit 1301, Chicago, IL (Waterside property).

         A. The Cook County, Illinois PIN numbers of this property are 17-10-400-043-1119

         and 17-10-400-1505.
      Case 19-13287       Doc 56    Filed 03/01/21 Entered 03/01/21 12:11:08 Desc Main
                                      Document      Page 5 of 9
       B. A residential certified appraisal report was prepared for the Waterside Property on

       March 21, 2019 with the opinion of value in the amount of $505,000 and on May 22,

       2020 with the opinion of value in the amount of $497,500. (Group Ex. 3).

           C. On May 8, 2019, the Debtor owed Wilmington Savings fund Society, FSB, the

       present mortgage loan servicer for Cosmano’s Waterside Property, approximately

       $535,000.00 in a senior mortgage on this property.        The outstanding mortgage

       balance is currently approximately $620,000. (Group Ex. 4).

 5) Also in his schedules, Debtor listed as an asset a property held in tenancy in common

with his mother (Rose Cosmano age 88) located at 2202 W. Lawrence Lane, Mount Prospect,

Illinois (Lawrence Lane Property).

       A.       The Cook County, Illinois PIN number of this property is 08-10-301-078-0000.

       B.       A residential certified Appraisal was prepared for the Lawrence Lane Property

       on April #, 2019 with the opinion of value in the amount of $115,000. (Ex. 5).

       C.       On or about May 8, 2019, the Debtor owed JP Morgan Chase Bank

       approximately $121,000 in a senior mortgage on this property. The current mortgage

       balance is approximately $160,000. (Group Ex. 6).

6) Prior to the filing of the bankruptcy case, the Waterside and Lawrence Lane Properties

were further encumbered by a tax lien recorded against Mr. Cosmano, personally, pursuant

to 26 U.S.C. 6321, 6322, and 6323, recorded on February 19, 2015, and found at Cook

County Recorder of Deeds document number 141630215, in the amount of $5,372,886.99.

(Ex. 7).

 7)          Furthermore, prior to the filing of this bankruptcy case, but subsequent to the

recordation of the mortgages on the Waterside and Lawrence Lane Properties, the United

States of America obtained a judgment against the Debtor pursuant to 26 U.S.C. 7401.
       Case 19-13287      Doc 56
                              Filed 03/01/21 Entered 03/01/21 12:11:08 Desc Main
                                Document      Page 6 of 9
  8) The United States memorialized its judgment at the Cook County Recorder of Deeds,

at document number 1825316059, recorded on September 10, 2018, against James

Cosmano, in the amount of $6,051,979.00, which document continues to encumber Debtor’s

above-described real properties. (Ex. 8).

  9)    Pursuant to 735 ILCS 5/12-101, a judgment is a lien on the real estate of the person

against whom it is entered in any county in the State, from the time a transcript, certified

copy, or memorandum of judgement is filed in the office of the recorder in the county in which

the real estate is located.

10)       On September 20, 2019, after obtaining an order modifying the automatic stay in the

Chapter 7 bankruptcy case, the United States filed a civil tax foreclosure action against

James Cosmano seeking to sell the Waterside Property, in case docketed at Case No. 17-

CV-5721.

11)     On September 16, 2020, the chapter 7 trustee filed a report with the court abandoning

the Waterside and Lawrence Lane Properties located in Cook County as burdensome to the

estate.

12)     On September 17, 2020, the Debtor’s case was closed.

13)    On December 10, 2020, the United States and James Cosmano entered a stipulated

dismissal in the civil tax foreclosure action regarding the Waterside Property, in case

docketed at Case No. 17-CV-5721. (Ex. 9).



   NONCONSENUAL COMPLETELY UNSECURED JUDICIAL LIEN IS AVOIDABLE

        This memorandum addresses the specific issue of whether avoidance of a

completely unsecured judgment lien is permitted in a Chapter 7 case under 11 U.S.C.

506 (a) and (d).
     Case 19-13287      Doc 56     Filed 03/01/21 Entered 03/01/21 12:11:08            Desc Main
                                     Document     Page 7 of 9
       In brief, Dewsnup v. Timm, 502 U.S. 410, 112 S.Ct. 773 (1992), held that a

Chapter 7 debtor could not reduce or “strip down” a partially secured mortgage.

       These are not the facts at hand. Debtor Cosmano seeks to avoid a

nonconsensual judicial lien completely unsecured which is clearly distinguishable from

the Dewsnup debtor who sought to strip down a consensual, partially secured mortgage

lien. Dewsnup limited itself to those narrow facts acknowledging “the difficulty of

interpreting [section 506] in a single opinion that would apply to all possible fact

situations. We therefore focus upon the case before us and allow other facts to

await their legal resolution on another day.” 502 U.S. at 416-17, 112 S.Ct. at 778.

       Based upon the specific issue before the Supreme Court, i.e., whether a

consensual mortgage lien can be avoided, and the fact that the Court specifically limited

its holding to the facts of the case, several courts have strictly interpreted Dewsnup,

holding that it does not apply to nonconsensual judicial liens. See In re Blair, 2001 WL

36404548, *1-2 (Bkrtcy.S.D.Ga. Jan. 19, 2001) (nonconsensual judicial lien is not

protected by safe harbor ruling in Dewsnup); Butler v. Southern O Corporation, 196 B.R.

329, 330 (Bkrtcy W.D.Va. May 21, 1996) (Dewsnup not applied to nonconsensual judicial

lien); In re Howard, 184 B.R. 644, 647 (Bkrtcy.E.D.N.Y. Aug 2, 1995) (Dewsnup not

applicable to defendant’s judicial lien); In re Jones, 166 B.R. 657, 662 n. 7 (Bkrtcy.N.D.Ill.

April 22, 1994) (Dewsnup not applicable to a judicial lien); In re Prestegaard, 139 B.R.

117, 120 (S.D.N.Y. April 22, 1992) Dewsnup inapplicable to judicial lien). See In re

Mayer, 541 B.R. 812, 61 Bankr.Ct.Dec. 235 (2015).

       In Mayer, the debtor sought to avoid a creditor’s judgment lien that was wholly

unsupported by any equity in the real property. The recording of the judgment was

subsequent to mortgage liens recorded against the property. After deducting the
      Case 19-13287      Doc 56  Filed 03/01/21 Entered 03/01/21 12:11:08 Desc Main
                                   Document       Page 8 of 9
mortgage liens from the value of the property, there was no equity to secure the

judgment lien. The bankruptcy court held that a nonconsensual judicial lien is avoidable

when insufficient equity exists to secure its debt. Id.


       In reaching its conclusion, the Mayer court stated, “After considering the various

opinions interpreting Dewsnup and in accordance with Dewsnup’s instruction to confine

its ruling to the facts before it, a narrow interpretation of its effect is warranted. “To

begin, section 506 provides a debtor with the right to “cram down” a secured claim to the

value of the property encumbered. The remaining undersecured portion or deficiency is

then treated as an unsecured claim. Chapter V is generally applicable to all chapters

under bankruptcy.” Id.


       Section 506 of the Bankruptcy Code provides, in relevant part:

(a) An allowed claim of a creditor secured by a lien on property in which the estate has an
interest, or that is subject to setoff under section 533 of this title, is a secured claim to the
extent of the value of such creditor's interest in the estate's interest in such property, or to
the extent of the amount subject to setoff, as the case may be, and is an unsecured claim to
the extent that the value of such creditor's interest or the amount so subject to setoff is less
than the amount of such allowed claim. Such value shall be determined in light of the purpose
of the valuation and of the proposed disposition or use of such property, and in conjunction
with any hearing on such disposition or use or on a plan affecting such creditor's interest.

(d) To the extent that a lien secures a claim against the debtor that is not an allowed secured
claim, such lien is void, unless (1) such claim was disallowed only under section
502(b)(5) or 502(e) of this title; or (2) such claim is not an allowed secured claim due only to
the failures of an entity to file a proof of such claim under section 501 of this title.

       In re Wright, 492 F.3d 829, 830 (7th Cir.2007); see also U.S. v. Ron Pair Enters.,

Inc., 489 U.S. 235, 239,109 S.Ct. 1026, 1029, 103 L.Ed.2d 290 (1989) (stating that

section 506(a) “provides that a claim is secured only to the extent of the value of the

property on which the lien is fixed; the remainder of that claim is considered

unsecured”).
     Case 19-13287       Doc 56Filed 03/01/21 Entered 03/01/21 12:11:08 Desc Main
                                 Document      Page 9 of 9
       The mechanism in § 506(a) places a value on collateral in order to determine the

status of secured claims. Section 506(d) works to void liens that do not constitute an

allowed secured claim. See United States v. Zlogar, 126 B.R. 53, 54 (N.D. Ill. March

28, 1991).

       In LaPointe, joint Chapter 7 debtors, without equity in their residence above prior

consensual liens, could avoid two creditors’ single judicial lien in full; permitting

creditors’ judicial lien to remain in place, in effect, would place dead hand on residence

and blunt, if not destroy debtors’ incentive to pay down mortgages, maintain and

improve property. See In re LaPointe, 150 B.R. 92 (Bankr.D.Conn. (1993) .

       Considering the Wilmington Savings fund Society, FSB mortgage was

approximately $535,000 and considering the value of the Waterside Property was

$505,000 as of May 8, 2019, there was no equity in the property to secure the United

States judgment lien and thus the judgment lien should be avoided.

       Therefore, the Debtor in the above captioned proceedings requests that this court

issue an order directed to the Cook County Clerk’s Office Recorder Of Deeds to cancel

the Writ of Execution in records of Cook County, Illinois filed on September 10, 2018,

document number 1825316059 in the amount of $6,051,979.00 plus accrued interest.



                                                          Respectfully submitted,



                                                          JAMES COSMANO
                                                          JAMES COSMANO, Pro Se

James Cosmano
1900 E. Golf Rd., Suite 950
Schaumburg, IL 60173
847-338-2000
